                                          Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L LUCKERT,                              Case No. 19-cv-08204-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 2
                                  10     O. SMITH, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former detainee, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend and plaintiff

                                  15   has filed an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                          Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 2 of 7




                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff alleges that several police officers and a library security guard used

                                  19   excessive force during an arrest and that he was denied medical care while in jail.

                                  20          An allegation of the use of excessive force by a law enforcement officer in

                                  21   effectuating an arrest states a valid claim under 42 U.S.C. § 1983. See Rutherford v. City

                                  22   of Berkeley, 780 F.2d 1444, 1447 (9th Cir. 1986), overruled on other grounds by Graham

                                  23   v. Connor, 490 U.S. 386 (1989); see also Byrd v. Phoenix Police Dep’t, 885 F.3d 639,

                                  24   641-42 (9th Cir. 2018) (pro se allegations that police officers “beat the crap out of” plaintiff

                                  25   and caused him severe injury enough to support a legally cognizable claim under §

                                  26   1983). Excessive force claims which arise in the context of an arrest or investigatory stop

                                  27   of a free citizen are analyzed under the Fourth Amendment reasonableness standard.

                                  28   See Graham v. Connor, 490 U.S. 386, 394-95 (1989); Forrester v. City of San Diego, 25
                                                                                        2
                                             Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 3 of 7




                                   1   F.3d 804, 806 (9th Cir. 1994).

                                   2            A claim for a violation of a pretrial detainee’s right to adequate medical care arises

                                   3   under the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v.

                                   4   County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated

                                   5   under an objective deliberate indifference standard.

                                   6                   [T]he elements of a pretrial detainee's medical care claim
                                                       against an individual defendant under the due process clause
                                   7                   of the Fourteenth Amendment are: (i) the defendant made an
                                                       intentional decision with respect to the conditions under which
                                   8                   the plaintiff was confined; (ii) those conditions put the plaintiff
                                                       at substantial risk of suffering serious harm; (iii) the defendant
                                   9                   did not take reasonable available measures to abate that risk,
                                                       even though a reasonable official in the circumstances would
                                  10                   have appreciated the high degree of risk involved—making the
                                                       consequences of the defendant's conduct obvious; and (iv) by
                                  11                   not taking such measures, the defendant caused the plaintiff's
                                                       injuries.
                                  12
Northern District of California




                                       Id. at 1125. With regard to the third element, the defendant’s conduct must be
 United States District Court




                                  13
                                       objectively unreasonable -- “a test that will necessarily turn[] on the facts and
                                  14
                                       circumstances of each particular care.” Id. (citations and internal quotation marks
                                  15
                                       omitted). The four-part test articulated in Gordon requires the plaintiff to prove more than
                                  16
                                       negligence, but less than subjective intent --something akin to reckless disregard. Id.
                                  17
                                                Plaintiff alleges that several police officers and a San Francisco County Library
                                  18
                                       patrol guard used excessive force in arresting him and while transporting him and placing
                                  19
                                       him in jail. He states that on February 26, 2019, at the library, library patrol officer Ochoa
                                  20
                                       and Deputy Smith used excessive force while arresting him. A short time later, Deputies
                                  21
                                       Gutierrez, Brule and Espiritu and Ochoa used excessive force against plaintiff at a
                                  22
                                       different location at the library. Deputies Gutierrez and Mendoza then transported
                                  23
                                       plaintiff to the county jail. Plaintiff alleges that these deputies used excessive force while
                                  24
                                       placing plaintiff in his cell. Liberally construed, plaintiff states a claim against all of these
                                  25
                                       defendants for excessive force.1
                                  26
                                                Plaintiff states that he was not provided medical care but has failed to provide
                                  27

                                  28   1
                                           Plaintiff indicates that the criminal charges relating to this incident have been dismissed.
                                                                                         3
                                           Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 4 of 7




                                   1   more information or identify any specific defendants related to this claim. Because

                                   2   plaintiff was already granted to leave to amend this claim and has still failed to state a

                                   3   claim, the claim is dismissed with prejudice. Plaintiff also alleges that three supervisor

                                   4   defendants could be liable, but he requires discovery to make a final determination.

                                   5   These defendants are dismissed without prejudice for plaintiff to obtain more information

                                   6   and amend the complaint in a timely manner if necessary.

                                   7                                          CONCLUSION

                                   8          1. The motion to proceed in forma pauperis (Docket No. 2) is GRANTED.

                                   9          2. Defendants Mercado, Fox and Luna are DISMISSED without prejudice from

                                  10   this action. The case continues against Smith, Ochoa, Gutierrez, Brule, Espiritu and

                                  11   Mendoza. The clerk shall issue a summons and the United States Marshal shall serve,

                                  12   without prepayment of fees, copies of the amended complaint (Docket No. 20) with
Northern District of California
 United States District Court




                                  13   attachments and copies of this order on the following defendant police officers at the San

                                  14   Francisco County Police Department: D. Smith # 2275, Gutierrez # 1928, Brule # 2005,

                                  15   Espiritu # 1952 and B. Mendoza # 2324. The United States Marshal shall also serve at

                                  16   the San Francisco County Main Library, Building and Grounds Patrol Officer Anthony P.

                                  17   Ochoa.

                                  18          3. In order to expedite the resolution of this case, the court orders as follows:

                                  19                  a. No later than sixty days from the date of service, defendants shall file a

                                  20   motion for summary judgment or other dispositive motion. The motion shall be supported

                                  21   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                  22   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                  23   stemming from the events at issue. If defendants are of the opinion that this case cannot

                                  24   be resolved by summary judgment, they shall so inform the court prior to the date the

                                  25   summary judgment motion is due. All papers filed with the court shall be promptly served

                                  26   on the plaintiff.

                                  27                  b. At the time the dispositive motion is served, defendants shall also serve,

                                  28   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154
                                                                                     4
                                          Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 5 of 7




                                   1   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                   2   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                   3   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                   4   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                   5                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                   6   the court and served upon defendants no later than thirty days from the date the motion

                                   7   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                   8   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                   9   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  10   1988).

                                  11            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  12   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),
Northern District of California
 United States District Court




                                  13   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  14   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  15   1108, 1120 n. 4 (9th Cir. 2003).

                                  16                   d. If defendant wishes to file a reply brief, he shall do so no later than

                                  17   fifteen days after the opposition is served upon her.

                                  18                   e. The motion shall be deemed submitted as of the date the reply brief is

                                  19   due. No hearing will be held on the motion unless the court so orders at a later date.

                                  20            4. All communications by plaintiff with the court must be served on defendant, or

                                  21   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                  22   document to defendants or defendants' counsel.

                                  23            5. Discovery may be taken in accordance with the Federal Rules of Civil

                                  24   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                  25   Local Rule 16 is required before the parties may conduct discovery.

                                  26            6. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                  27   informed of any change of address by filing a separate paper with the clerk headed

                                  28   “Notice of Change of Address.” He also must comply with the court's orders in a timely
                                                                                        5
                                          Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 6 of 7




                                   1   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   2   pursuant to Federal Rule of Civil Procedure 41(b).

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 3, 2020

                                   5

                                   6                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     6
                                          Case 4:19-cv-08204-PJH Document 21 Filed 09/03/20 Page 7 of 7




                                   1                        NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2          If defendants move for summary judgment, they are seeking to have your case

                                   3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil

                                   4   Procedure will, if granted, end your case.

                                   5          Rule 56 tells you what you must do in order to oppose a motion for summary

                                   6   judgment. Generally, summary judgment must be granted when there is no genuine issue

                                   7   of material fact--that is, if there is no real dispute about any fact that would affect the

                                   8   result of your case, the party who asked for summary judgment is entitled to judgment as

                                   9   a matter of law, which will end your case. When a party you are suing makes a motion

                                  10   for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set

                                  12   out specific facts in declarations, depositions, answers to interrogatories, or authenticated
Northern District of California
 United States District Court




                                  13   documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s

                                  14   declarations and documents and show that there is a genuine issue of material fact for

                                  15   trial. If you do not submit your own evidence in opposition, summary judgment, if

                                  16   appropriate, may be entered against you. If summary judgment is granted, your case will

                                  17   be dismissed and there will be no trial.

                                  18                              NOTICE -- WARNING (EXHAUSTION)

                                  19          If defendants file a motion for summary judgment for failure to exhaust, they are

                                  20   seeking to have your case dismissed. If the motion is granted it will end your case.

                                  21          You have the right to present any evidence you may have which tends to show

                                  22   that you did exhaust your administrative remedies. Such evidence may be in the form of

                                  23   declarations (statements signed under penalty of perjury) or authenticated documents,

                                  24   that is, documents accompanied by a declaration showing where they came from and

                                  25   why they are authentic, or other sworn papers, such as answers to interrogatories or

                                  26   depositions. If defendants file a motion for summary judgment for failure to exhaust and it

                                  27   is granted, your case will be dismissed and there will be no trial.

                                  28
                                                                                      7
